DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 7, and 19-20 is/are rejected under 35 U.S.C. 102(a)2 as being anticipated by Buehne et al. (US 2015/0019479 A1) filed on Jan. 15, 2015.

Claim 1. Buehne teaches: A method, comprising: 
identifying a set of file system objects of a source file system to be migrated based upon a migration plan (par.0003, preparing a migration [plan] between server systems including a migration service that receives indication [identifying] of a database object to be migrated from a source server system to a target server system) and 
implementing the migration plan to migrate the set of file system objects from the source file system to a destination file system as migrated file system objects (par.0013, after the objects are prepared, some or all of the objects may be copied from the source server to the target system).

Claim 2. Buehne teaches the method of claim 1. Buehne further teaches: wherein the source file system has a different architecture than the destination file system (par.0034, the target system may include new features or requirements that require a transformation of the database objects or a change of the structure of the database objects).

Claim 7. Buehne teaches the method of claim 1. Buehne further teaches: comprising: migrating a file system object from an object container on the source file system to a corresponding object container on the destination file system (par.0019, migrating objects from source database 112 (first container) to second database 122 (second object)).

Claim 19. Buehne teaches: A computer system comprising:
 a memory that stores a set of instructions (par.0055) and
 a processor that executes the instructions (par.0055) to:
 executing a walker to evaluate resources of a source filer hosting a source file system to identify a set of file system objects of the source file system to be migrated based upon a migration plan (par.0003, preparing a migration [plan] between server systems including a migration service that receives indication [identifying] of a database object to be migrated from a source server system to a target server system. Par.0039, migration service may scan (walk) the source system to determine information relevant to the migration) and
 implement the migration plan to migrate the set of file system objects from the source file system to a destination file system as migrated file system objects (par.0013, after the objects are prepared, some or all of the objects may be copied from the source server to the target system).
  

Claim 20. Buehne teaches the computer system of claim 19. Buehne further teaches: wherein a file system object of the set of file system objects comprises a container (par.0016, the type of objects could be table (container)).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3-6, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (US 2015/0019479 A1) filed on Jan. 15, 2015, in view of Tabaaloute et al. (US 2016/0004720 A1) priority date Feb. 21, 2013.

Claim 3. Buehne teaches the method of claim 1. Buehne does not explicitly teach: comprising: migrating the set of file system objects over a plurality of sessions.  
On the other hand, Tabaaloute teaches: migrating the set of file system objects over a plurality of sessions (par.0179, replicating object chunks from source to destination using multiple replication sessions).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the replication sessions of Tabaaloute to the migration method of Buehne to produce an expected result of migrating the set of file system objects over a plurality of sessions. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid data congestion and minimize data loss in case of errors.

Claim 4. Buehne teaches the method of claim 1. Buehne does not explicitly teach: comprising: generating multiple sessions for migrating the set of file system objects. 
On the other hand, Tabaaloute teaches: generating multiple sessions for migrating the set of file system objects (par.0179, plurality of replication session used to replicate object chunks).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the replication sessions of Tabaaloute to the migration method of Buehne to produce an expected result of migrating the set of file system objects over a plurality of sessions. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid data congestion and minimize data loss in case of errors.
 
Claim 5. Buehne teaches the method of claim 1. Buehne does not explicitly teach: migrating a first set of file system objects, of the set of file system objects, corresponding to a first object container during a first session.
On the other hand, Tabaaloute teaches: migrating a first set of file system objects, of the set of file system objects, corresponding to a first object container during a first session (par.0179, replicating chunk 4 in replication session 1).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the replication sessions of Tabaaloute to the migration method of Buehne to produce an expected result of migrating a first set of file system objects, of the set of file system objects, corresponding to a first object container during a first session. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid data congestion and minimize data loss in case of errors.


Claim 6. The combination Buehne and Tabaaloute teaches the method of claim 5. Bergant further teaches: comprising: migrating a second set of file system objects, of the set of file system objects, corresponding to a second object container during a second session (par.0179, replicating chunk 1 and 2 in replication session 2).

Claim 15. Buehne teaches: A non-transitory computer-readable medium that stores instruction being executable by a processor of a computer system (par.0055) to cause the computer system to perform operations that comprise: 
identifying a set of file system objects of a source file system to be migrated based upon a migration plan (par.0003, preparing a migration [plan] between server systems including a migration service that receives indication [identifying] of a database object to be migrated from a source server system to a target server system)  
migrating a first set of file system objects, of the set of file system objects, corresponding to a first object container during a first session (par.0013, after the objects are prepared, some or all of the objects may be copied from the source server to the target system). and
Buehne does not explicitly teach:
NETP.P171Page 33 of 35P01-010405.01.US.PRImigrating a second set of file system objects, of the set of file system objects, corresponding to a second object container during a second session. 
On the other hand, Tabaaloute teaches: NETP.P171Page 33 of 35P01-010405.01.US.PRImigrating a second set of file system objects, of the set of file system objects, corresponding to a second object container during a second session (par.0179, wherein different object chunks are replicated using a second replication session).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the replication sessions of Tabaaloute to the migration method of Buehne to produce an expected result of migrating second objects using a second session. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate hierarchical system objects in order.


Claim 16. The combination of Buehne and Tabaaloute teaches the non-transitory computer-readable medium of claim 15. Tabaaloute further teaches:  wherein the operations comprise: executing a walker to evaluate resources of a source filer hosting the source file system to identify the set of file system objects (par.0097, scanning (walking) the indirection object in the snapshot to identify changed objects since last replication).

Claim 17. The combination of Buehne and Tabaaloute teaches the non-transitory computer-readable medium of claim 16. Tabaaloute further teaches:  herein the operations comprise: executing the walker to identify information regarding types of the set of file system objects (par.0150. when a changed object is detected (through the scan=walker) a work item containing…object type is added to the chunk queue).

Claim 18. The combination of Buehne and Tabaaloute teaches the non-transitory computer-readable medium of claim 16. Tabaaloute further teaches:  wherein a file system object of the set of file system objects comprises a container (par.0150. when a changed object is detected (through the scan=walker) a work item containing…volume number (container) is added to the chunk queue).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (US 2015/0019479 A1) filed on Jan. 15, 2015, in view of Erofeev (US 2007/0183224 A1) published on Aug. 9, 2007.

Claim 8. Buehne teaches the method of claim 1. Buehne does not explicitly teach: comprising: NETP.P171Page 32 of 35P01-010405.01.US.PRIexecuting a walker to evaluating resources of a source filer hosting the source file system to identify the set of file system objects.  
On the other hand, Erofeev teaches: executing a walker to evaluating resources of a source filer hosting the source file system to identify the set of file system objects (par.0192, agent 236 perform auto discovery process by scanning and evaluating folder and directory structure of the client computer 230 to identify and locate files for replication).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the discovery process of Erofeev to the migration method of Buehne to produce an expected result of executing a walker to evaluating resources of a source filer hosting the source file system to identify the set of file system objects. The modification would be obvious because one of ordinary skill in the art would be motivated to track and identify files that need to be replicated.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (US 2015/0019479 A1) filed on Jan. 15, 2015, in view of Erofeev (US 2007/0183224 A1) published on Aug. 9, 2007, further in view of Chao et al. (US 2014/0059013 A1) published on Feb. 27, 2014.

Claim 9. The combination of Buehne and Erofeev teaches the method of claim 8. The combination does not explicitly teach: objects wherein the walker executes a REST interface to access a log to identify the set of file system objects. 
On the other hand, Chao teaches: wherein the walker executes a REST interface to access a log to identify the set of file system objects (par.0079, using REST based API to access log file and download log records).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the REST API of Chao to the migration method of Buehne to produce an expected result of the walker executes a REST interface to access a log to identify the set of file system objects. The modification would be obvious because one of ordinary skill in the art would be motivated to provide flexibility by being able to handle multiple type of calls and different data formats.

Claim 10. The combination of Buehne and Erofeev teaches the method of claim 8. The combination does not explicitly teach: wherein the walker executes a REST interface to access a health file to identify the set of file system objects.
On the other hand, Chao teaches: wherein the walker executes a REST interface to access a health file to identify the set of file system objects (par.0079, using REST based API to access log file (health file) and download log records. The health file is a log according to par.0044 of the specification of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the REST API of Chao to the migration method of Buehne to produce an expected result of the walker executes a REST interface to access a health file to identify the set of file system objects. The modification would be obvious because one of ordinary skill in the art would be motivated to provide flexibility by being able to handle multiple type of calls and different data formats.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (US 2015/0019479 A1) filed on Jan. 15, 2015, in view of Erofeev (US 2007/0183224 A1) published on Aug. 9, 2007, further in view of Everhart (US 2007/0156791 A1) published on Jul. 5, 2007.

Claim 11. The combination of Buehne and Erofeev teaches the method of claim 8. The combination does not explicitly teach: comprising: executing the walker to identify structure information about the set of file system objects.  
On the other hand, Everhart teaches: executing the walker to identify structure information about the set of file system objects (par.0010, scanning (walking) file system organized as a data structure in tree order and identifying directories (structure information) and directory indices in the scanned file system and creating directories from the scanned file system in a different file system).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the file system scan of Everhart to the migration method of Buehne to produce an expected result of executing the walker to identify structure information about the set of file system objects. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently search for data in hierarchical system.

Claim 12. The combination of Buehne and Erofeev teaches the method of claim 8. The combination does not explicitly teach: comprising: executing the walker to identify organization information about the set of file system object.  
On the other hand, Everhart teaches: executing the walker to identify organization information about the set of file system object (par.0010, scanning (walking) file system organized as a data structure in tree order and identifying directories (organization information) and directory indices in the scanned file system and creating directories from the scanned file system in a different file system).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the file system scan of Everhart to the migration method of Buehne to produce an expected result of executing the walker to identify organization information about the set of file system objects. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently search for data in hierarchical system.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (US 2015/0019479 A1) filed on Jan. 15, 2015, in view of Erofeev (US 2007/0183224 A1) published on Aug. 9, 2007, further in view of Valencia et al. (US 7,904,466 B1) published on Mar. 8, 2011.

Claim 13. The combination of Buehne and Erofeev teaches the method of claim 8. The combination does not explicitly teach: comprising: wherein the walker executes a Zephyr Application Program Interface (ZAPI) to identify export files associated with the source filer. 
 wherein the walker executes a Zephyr Application Program Interface (ZAPI) to identify export files associated with the source filer (col 6 lines 45- 65, receiving a request for changes to file system objects through an API. Col 9 lines 4-10, the API implements functionalities in the Zephyr API).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the API of Everhart to the migration method of Buehne to produce an expected result of executes a Zephyr Application Program Interface (ZAPI) to identify export files associated with the source filer. The modification would be obvious because one of ordinary skill in the art would be motivated to access data from any framework and language using Zephyr API.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (US 2015/0019479 A1) filed on Jan. 15, 2015, in view of Erofeev (US 2007/0183224 A1) published on Aug. 9, 2007, further in view of Valencia et al. (US 7,904,466 B1) published on Mar. 8, 2011, further in view of Haynes et al. (US 7,814,131 B1) published on Oct. 12, 2010.

Claim 14. The combination of Buehne, Erofeev and Valencia teaches the method of claim 13. The combination does not explicitly teach: comprising: utilizing the export files to identify policies on the source filer for the set of file system objects.
On the other hand, Haynes teaches: utilizing the export files to identify policies on the source filer for the set of file system objects (Fig. 7 and col 6 lines 64-67, wherein the export rules (policies) are obtained from an export file).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the export file of Haynes to the migration method of Buehne to produce an expected result of utilizing the export files to identify policies on the source filer for the set of file system objects. The modification would be obvious because one of ordinary skill in the art would be motivated to determine rules for exporting NFS resources to clients.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156